Watson, Judge:
This suit has been submitted for decision on the following agreement between counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney. General for the United States that the merchandise marked “A” and initialed JJO (initials) by Commodity Specialist James J. O’Connor, Jr. (Commodity Specialist’s Name) on the invoices included with the entry the subject of the above captioned protest, which was assessed for duty at the rate of 25 per centum ad valorem plus 3½⅜⅛ per pound under the provisions of Item 403.60, TSUS, and is claimed to be dutiable at-20 per centum ad valorem plus 3'½⅜⅜ per pound under the provisions of Item 406.80, TSUS, consists of a finished organic chemical product, viz., a fast color base.
IT IS FURTHER STIPULATED AND AGREED that the instant protest is limited to the merchandise and the issue hereinabove described, and is submitted for decision upon this stipulation.
Accepting this stipulation as a. statement of fact, we hold the merchandise marked with the letters J J O’C 'by commodity specialist J. J. O’Connor, Jr., on the invoice accompanying the entry covered by the involved protest properly dutiable under the provisions of item 406.80, Tariff Schedules of -the United States, at the rate of 20 per centum ad valorem and 3½ cents per pound as a finished organic chemical product, viz, a fast color base, as claimed. The protest is sustained.
Judgment will issue accordingly.